Cynar, J.
(dissenting). I must respectfully dissent. The trial court has broad discretionary power. Our court rules allow relief from a final *561order on grounds applicable here: "mistake, inadvertence, surprise and excusable neglect,” and "any other reason justifying relief,” GCR 1963, 528.3. This rule has been carried over into the new rules, MCR 2.615(C)(1)(a) and (f).
Whether the plaintiffs act was excusable was for the circuit court to decide. Muntean v Detroit, 143 Mich App 500; 372 NW2d 348 (1985). The trial court acted within its discretion in granting the relief requested. I would affirm.